




CITATION:
R. v. Jones, 2011 ONCA 695



DATE: 20111108



DOCKET: C54327



COURT OF APPEAL FOR ONTARIO



Laskin, Cronk and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Andrew Edward Jones



Appellant



Tina Yuen, for the appellant



Jennifer Mannen, for the respondent



Heard:
November 4, 2011



On appeal from the sentence imposed on March 23, 2011 by
          Justice John D. D. Evans of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

Mr. Jones appeals on the sole ground that the trial judge erred by failing
    to give enhanced credit for pre-sentence custody.  This submission rest on the
    proposition that the amount of pre-sentence custody was not part of the joint
    submission.  We do not accept this proposition.

[2]

This was a serious home invasion for which Mr. Jones received a sentence
    at the very low end of the range.  That sentence reflected his aboriginal
    heritage, the delay in the proceedings leading to his guilty plea, and his
    medical condition.  Equally, in our view, it reflected one for one credit for
    dead time.

[3]

Our view finds support in the submissions of counsel on sentencing,
    especially the submission of defence counsel, who did not ask the trial judge
    to give enhanced credit.

[4]

The sentence appeal is dismissed.


